Citation Nr: 1138619	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.

In April 2010, the Veteran testified before the Board at a hearing held at the RO.  In September 2010, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), which has been clinically attributed to a personal assault stressor that he experienced during his period of active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.302, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010). 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD is not classified as psychoses, and service connection for that condition cannot be granted on a presumptive basis. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155  (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498  (1995).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190  (1991). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

Under the revised criteria, the specific provision governing PTSD claims based on personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed.

At the outset, the Board is mindful that Veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010).

Additionally, the Board observes that, in claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5) (2010).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records and evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish that type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2010).

Here, the record shows that in June 2006, subsequent to the initial April 2006 rating decision, the RO informed the Veteran of alternative forms of evidence he could submit to corroborate his account of in-service personal assault stressors, but did not specifically advise him to submit evidence of post-assault behavior changes.  Nevertheless, the Veteran was effectively advised to submit such evidence in subsequent VA correspondence.  The Veteran's claim was then readjudicated in a June 2011 supplemental statement of the case.  The Board observes that the provision of adequate notice followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the Board finds that any deficiency in notice to the Veteran, or the timing of the notice, constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  That is particularly the case where, as here, the Board is granting the full benefits sought on appeal.  Therefore, any prior notice deficiency cannot be considered prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran contends that his PTSD is the result of a sexual assault in service.  Specifically, he contends that while in service, he became close friends with another serviceman, a captain, whom he met through working at the local theater.  At one point, the captain stated that he was bisexual, and the Veteran made it clear that he was heterosexual.  Then, at a party in either October or November 1968, the Veteran consumed a considerable amount of alcohol, at which time the captain tried to kiss him.  The Veteran pulled away, but then passed out.  When he awoke, he was in bed with the captain who was fondling him.  He rolled away and in the morning felt afraid of the events and left the captain's apartment.  The Veteran contends that after the incident, he noticed a stark change in his mental well being.  He felt nervous, anxious, and paranoid, and disliked being near others or authority figures.  He soon after married an older woman, and the captain was the best man at his wedding.  He contends that the captain tried to get in contact with him, but that he ran from his advances and the two stopped communicating.  He contends that later on there was an investigation by the Office of Special Investigations (OSI) with regard to the captain and him at that time reported the sexual assault.  He contends that the officer then "disappeared" and was most likely removed from the base.  He contends that since the assault, he has had many broken relationships, and has suffered from symptoms including distrust of others, nightmares, flashbacks of the incident, angry outbursts, anxiety, isolating behavior, claustrophobia, trouble sleeping, and trouble being around any homosexual male.  He has experienced thoughts of harming others, hatred towards himself, anxiety, crying spells, and trouble holding a job. 

The Veteran's service personnel records are silent as to any allegations of sexual harassment.  Those records show only that the Veteran received favorable performance reviews throughout his service and show his ability to work well and communicate with others, his effectiveness at his job, and that he was held in high regard by his superiors for his work.  Additionally, the Veteran's service medical records do not show any complaints, findings, or symptoms of personal assault or any psychiatric disorder.  However, they do show treatment in early October 1968 for urological problems.  Responses from the National Personnel Records Center (NPRC) in February 2006 and from the Department of the Air Force in February 2007 indicate that because OSI investigative records are maintained for only 15 years due to protocol, any records associated with an investigation that occurred in 1968 or 1969 would have been destroyed. 

Post-service private medical records dated from July 1976 to February 2003 show treatment for various medical problems, including skin problems, sinus problems, respiratory infections, back problems, ear infections, an ingrown toenail, and tinnitus, but are negative for complaints or clinical findings related to any psychiatric disability.  A private medical record dated in October 1982 notes back problems related to being attacked by another individual.  In addition, in January 1986, the Veteran reported stress at home, and in September 1991, the Veteran reported feeling very tired, which the physician attributed to the Veteran's one-year old baby who was not sleeping through the night and child-rearing stresses.  In January 1995, the Veteran reported some increased emotional stress, and in September 1996, the Veteran reported having increased job stress over the last couple of years and more responsibilities.  However, in October 1998, the Veteran reported that he was working himself into more of an administrative or director's position at his employment.

On April 2005 VA psychiatric examination, the Veteran denied any previous psychiatric treatment.  He reported symptoms such as insomnia secondary to nightmares, intrusive memories, exaggerated startle response, paranoid ideation about supervisors and others in authority, angry outbursts, irritability, poor concentration, hypervigilance, suspiciousness of his spouse's fidelity, extremely uncomfortable responses to reminders of the stressor, feeling mistreated by others, and bearing grudges for lengthy periods of time.  He reported that when he was in service, he was the victim of a sexual assault, at which time he was fondled by a captain while intoxicated and attempting to sleep at a party.  He reported that he had worked many years since service as a corporate trainer, but that when his new supervisor was found to be homosexual, he "crashed and burned" and took a job instead as a seasonal park ranger.  After conducting mental status examination, the examiner determined that the Veteran met the DSM-IV criteria for PTSD based upon the in-service sexual assault.  The examiner diagnosed the Veteran with PTSD and a panic disorder and concluded that the Veteran's PTSD was as least as likely as not caused by or the result of the sexual molestation that occurred while on active duty.  

From May 2006 to August 2006, the Veteran sought treatment at a Veterans Readjustment Counseling Center.  Records show treatment for PTSD presumably secondary to a sexual assault suffered in service.  On intake, the Veteran reported employment as a park ranger and prior employment as a corporate trainer.  He reported rocky relationships in his marriages but great relationships with his kids.  He reported involvement in his children's activities, including Boy Scouts and sports, music, and school activities.  He also enjoyed hiking.  During treatment, he recounted the details of the in-service assault and reported that his memories and feelings associated with the assault surfaced when he had discussions with other veterans who were receiving disability benefits.  He reported symptoms of anger, depression, disrespect for authorities, anxiety, and impatience.  He also indicated an aversion to being touched and indicated that, as a result of the assault, he had to resolve the question of whether or not he might be a homosexual.  He reported that he felt the sexual assault had created difficulty for him in the area of social relationships both personally and on a professional level.  He felt that his sensitivities had caused him to lose favor with his boss and he reported some tension with his supervisor.  However, in August 2006, the Veteran reported that he was getting along with his supervisor.  He did not receive further counseling. 

In July 2006, the Veteran submitted a lay statement in which he again recounted the details of the claimed sexual assault in service, and the effects that the assault had on his family and work life.  Regarding his family life, the Veteran related that both of his ex-wives were unfaithful to him and that his second wife was addicted to drugs.  He also reported that, on one occasion, he was physically attacked by the boyfriend of his first wife and, as a result of the attack, he was black and blue all over, chipped his front teeth, and filed assault charges.  Then, in June 1988, after the Veteran married his second wife, he experienced anguish and pain after having to watch his twin boys die after being born prematurely.  Thereafter, during the Persian Gulf War, the Veteran's son from his first marriage was in the Navy and stationed on a ship that hit a powerful mine and sustained massive damage.  The Veteran went "nuts" trying to get in touch with his son, and was relieved when he found out that his son was not injured.  Then, in February 1995, the Veteran learned that his biological daughter from his first marriage had suddenly died two months earlier of unknown causes.  The Veteran reported that the foregoing pain he endured through his relationships were "haunted and influenced every day by the assault and molestation" that happened to him in the Air Force.  Regarding his occupational functioning, the Veteran reported that he had bosses that showed homosexual tendencies and that he had a very difficult time getting along with them.  Even though he did excellent work and never had an unfavorable performance appraisal, the Veteran reported that his working relationship suffered immensely because of his past experiences around homosexuals.  Specifically, the Veteran reported that in 2002, he lost a job that he had held for over 25 years because of a bisexual boss.

Also in July 2006, the same VA examiner who conducted the April 2005 examination conducted a second examination in order to determine whether there was further evidence of a stressor upon which to base the PTSD diagnosis.  The Veteran reported that he did not have any further stressor to offer at that time.  He reported that since the last examination, he felt more irritable and edgy.  The examiner found no significant changes since the last examination or new stressor on which to base the diagnosis of PTSD.  The diagnosis was that time was PTSD, panic disorder, and paranoid personality disorder. 

In May 2007, the Veteran submitted a statement completed by the woman who the Veteran alleges reported the captain to OSI.  In her statement, she recalled that the Veteran and the captain kept close company and appeared to be "two guys hanging out."  She recalled that at the night of the Halloween party, the punch was "spiked" and that everyone was drinking heavily.  She stated that the captain was offering the Veteran many drinks that night.  She recalled that after the party, she noticed that the two men were never together, and that she had since learned from the Veteran what had happened at the party.  She recalled the OSI investigation concerning the captain and agreed that shortly thereafter, he was either transferred or discharged from service.  The Veteran has reported that the woman who submitted the May 2007 statement died five days after writing it.

In March 2010 and April 2010, the Veteran submitted additional lay statements in support of his claim.  He reported symptoms that he attributes to the assault in service to include an aversion to being touched, hypersensitivity, anxiety, intolerance to prolonged noise and closed spaces, suspicion and mistrust of persons in authority, anti-social behavior, avoidance and aversion to homosexuals, sleep difficulties, withdrawal and self-isolation, and failed relationships.  He reported that after 40 years of being an adult leader with the Boy Scouts, he lost interest.  He also indicated that after asking a manager whom he perceived to be gay to stop touching him, he was "blacklisted."

Also in April 2010, the Veteran testified before the Board regarding the assault in service and the subsequent OSI investigation.  He reported that the sexual assault occurred at a Halloween party in October 1968.  He testified that he had experienced symptoms, including nightmares, ever since the assault.  After service, he deliberately tried to get jobs where he would not be around people.  He also reported having problems with physical contact in his relationships with his ex-wives.  He said that his symptoms had been continuous since the assault but he never connected it until speaking with a friend who was 100 percent disabled and had PTSD.  He reported that currently, he had custody of his 18-year old son and lived in a condominium community.  He probably went to restaurants once a month when dragged out by his son.  His job permitted him to work only five months out of the year, and during the winter, he did some writing, genealogy research, and cleaned the neighbors' driveways of snow using a snow blower. 

During VA examination in January 2011, the Veteran reported that he was sexually molested in November 1968 at a cast party by a captain that he met at the base Actors Club.  He reported prior psychiatric treatment at a Veterans Center and indicated that he discontinued treatment due to his employment schedule.  However, he also reported that the talk therapy made him feel worse and seemed to magnify his symptoms.  He reported current symptoms of hyperarousal, re-experiencing, and avoidance behaviors.  He reported difficulty falling and staying asleep for many years.  He also reported having nightmares of the sexual assault, which worsened around 2004 after he spoke with another disabled veteran.  He indicated that, prior to that time, he tried to hide the reality of the sexual assault and for many years did not discuss it with anyone.  He also reported that he saw the face of the captain who assaulted him and interchanged that face with other authority figures.  He also reported increased panic symptoms over the last five years.

Regarding social functioning, the Veteran reported that he lived with his son, who was attending college, and was also in touch with his oldest and youngest children.  He had some good neighbor friends in his condominium complex and felt comfortable there.  He also belonged to the American Legion.  Regarding employment, he worked as a park ranger between May and October and was a lead ranger in a campground and supervised a crew of six others.  He had never received negative reviews regarding his performance and reported that he received superior and exceptional ratings for the last three years in a row, which he claimed was difficult to achieve.  The Veteran very much enjoyed his current supervisor, who treated the Veteran well.  At the time of the examination, he was not working and enjoyed the time off.  He spent his time journaling, performing internet and genealogy research, going through boxes from the family's estate, and putting scrap books together. 

On mental status examination, the Veteran complained of forgetfulness.  He was casually dressed, cooperative, polite, and soft spoken.  There was no indication of a lack of emotional control, as might be expected from reading the Veteran's written letters describing his own frustration.  He made good eye contact and his thought processes were concrete and goal directed.  He denied suicidal ideation, homicidal ideation, and hallucinations.  Based on the foregoing, the examiner diagnosed PTSD and opined that the Veteran's symptoms, particularly his avoidance symptoms, were consistent with sexual trauma.  Therefore, the examiner indicated that it is at least as likely as not that the Veteran's mild to moderate PTSD was secondary to his described military sexual trauma in the fall of 1968.  

In support of the opinion, the examiner noted that there was lay evidence in the file to corroborate the Veteran's account, and evidence of urological symptoms in service postdating the alleged trauma, which also supports sexual trauma.  The Board notes that the treatment for urological problems in service referenced by the January 2011 VA examiner actually predates both the October 31, 1968, and November 31, 1968, claimed dates of the alleged assault.  Regardless, the examiner found that unwanted sexual contact was sufficient to qualify as a stressor for PTSD, and that there was a link between the Veteran's in-service sexual trauma and his current symptoms, namely re-experiencing of the event, hyperarousal, and avoidance behaviors.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the January 2011 VA examiner's report, relating the Veteran's PTSD to his in-service sexual trauma, to be the most probative and persuasive evidence in support of the Veteran's claim.  Although there was no discussion of other potentially traumatic events evidenced in the record and despite the examiner's misplaced reliance on treatment for urological symptoms in service, that VA examiner's opinion was predicated on a detailed examination of the Veteran and a review of the claims folder.  It was also supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the January 2011 VA examiner's opinion constitutes the most recent clinical evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that VA examiner's opinion is consistent with the earlier VA examiner's April 2005 opinion, and there are no contrary competent medical opinions of record.

Therefore, after a careful review of the evidence and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the April 2005 and January 2011 VA positive nexus opinions collectively show that the Veteran's current PTSD is related to his period of active service. 

The Board recognizes that the Veteran's claimed personal assault stressors were not specifically documented in his service records.  Nevertheless, the Veteran has submitted a lay statement that tends to support his claim and constitutes the type of alternate evidence that may be used to corroborate stressor incidents in PTSD personal assault cases.  38 C.F.R. § 3.304(f) (2010); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Indeed, that evidence is supported by the subsequent opinion rendered by the January 2011 VA examiner, who determined that the Veteran's symptoms were consistent with a sexual trauma stressor and that such a stressor is sufficient for a diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2010). 

The Board has also considered the Veteran's account of his in-service assault and his lay statements regarding continuing symptoms post service.  The Veteran is competent, as a layperson, to report the in-service assault and a history of psychiatric symptoms that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Regarding the Veteran's account of the actual assault in service, the Board finds the Veteran's statements to be credible.  Although there has been some slight variation in the Veteran's reports as to the specific date of the incident and his behavior after the assault, the Veteran has been more or less consistent in his reports of the incident.  However, the Board finds that the Veteran's statements regarding continuing symptoms since the assault in service lack credibility, as they are inconsistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, the Veteran has reported that since the assault, he has resent authority and had problems with supervisors, did not like being around people, and specifically sought out jobs where he would not be around people.  However, service personnel records show outstanding performance reviews that highlighted the Veteran's ability to work well and communicate with others, and post service evidence shows that the Veteran has never received a negative performance appraisal from a supervisor.  Moreover, post service, the Veteran worked for many years as a corporate trainer and, for 40 years, he was a Boy Scout leader, both of which likely required substantial interaction with people.  Nevertheless, the competent and credible lay evidence of the assault in service, combined with the positive medical nexus opinions and the lack of any negative medical evidence, collectively supports an award of service connection for PTSD. 

For the foregoing reasons, the Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran's currently diagnosed PTSD is related to his reported history of in-service personal assault.  Accordingly, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  All reasonable doubt has been resolved in the Veteran's favor in making this determination.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


